DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-6) in the reply filed on 11/5/2021 is acknowledged.
Claims 7-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2021.

Status of the Application
4.	Claims 1-6 have been examined in this application.  This communication is the first action on merits.  Claims 7-12 are currently withdrawn. The Information Disclosure Statements (IDSs) filed on 1/30/2020 and 7/30/2020 have been acknowledged by the Office.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,556,524. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent fully encompasses the scope of application claim 1. While the application claim 1 omits certain features/structure that are found in the patented case, it would have been obvious to omit the missing elements/structure since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,556,524.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,556,524.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,556,524.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,556,524.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and any dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said leg assembly" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests potential correction to “said base assembly” if this is what Applicant has intended. For purposes of examination, the Examiner will interpret ‘said leg assembly’ as ‘said base assembly.’

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,187,820 to Froutzis.
As per claim 1, Froutzis teaches:  A sofa-bed assembly for a vehicle (see Abstract: “convertible seat-bed for van or similar vehicle), the sofa-bed assembly comprising: 
a base assembly (see Fig. 1-4, (12): support frame) affixed to a support structure (see col. 2, lines [31-35]: used in vans, travel trailers, motor homes and RVs, the Examiner interprets the frame as connected under ‘DOT requirements’ to one of these listed vehicles as the support structure to include ‘affixed’); 
said support structure connected to a sofa cushion (see Fig. 1-4, seat cushion (30)) and a rear cushion (see Fig. 1-4, back cushion (40)); 
said sofa-bed assembly transformable (see col. 2, lines [33-35]) between a first, sofa configuration (see configuration in Fig. 1-3), and a second, bed configuration (see configuration in Fig. 4), wherein when in said second, bed configuration said sofa cushion and said rear cushion a placed adjacent to each other and are in a laid-flat configuration (See Fig. 4, cushions (30/40) are shown adjacent to each other); 
said support structure comprising a sofa-seat support structure (see Fig. 1-4, seat support (18)/frame (22)) configured to support said sofa cushion, and a rear-seat support structure (see Fig. 1-4, rectangular frame (34)) configured to support said rear cushion; 
said sofa-seat support structure connected to a slide element (see Fig. 1-4, support tube (32) interpreted as ‘sliding forward/reward’ via link (48) during the conversion between sofa and bed) of said leg assembly; 
and said rear-seat support structure connected to a scissor-arm element (see Fig. 1-4 scissors linkage (56)) of said leg assembly.
As per claim 4, Froutzis teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  further comprising:
said scissor arm assembly comprising a top plate (see Fig. 1-4, bracket-like connectors (42)) affixed to a bottom face of said rear-seat support structure (see Fig. 1-4, (42) is affixed to (34), see also col. 2, lines [58-61]); and
said scissor arm assembly top plate located at a vertical height relative to said sofa-seat support structure such that said top plate is above said sofa-seat support structure when said sofa-bed assembly is in said second, bed configuration (see Fig. 4, connections (42) as shown in bed configuration is at least slightly above portion/support tube (32)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,187,820 to Froutzis in view of U.S. Patent 3,596,981 to Koziol.
As per claim 2, Froutzis teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by Koziol:
said base assembly comprising a removable leg assembly (see Fig. 1, base means (32) and leg (36), said removable leg assembly removably affixed to said support structure (see Fig. 1, floor (38), the many configurations as shown in Figs. 11-21 suggest ‘removable’ aspects of the assembly);
said removable leg assembly removably further affixed to an interior space of the vehicle (see Abstract, use inside vans and other vehicles is disclosed); and
said removable leg assembly configured to be installed prior to said support structure (the many configurations as shown in Figs. 11-21 also suggest that portions of the device, e.g. forward portion (32/36) can be installed prior to rear seat portion (32/36) as desired to facilitate different configurations).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Froutzis with these aforementioned teachings of Koziol to have provided an additional removable leg assembly such as taught by Koziol’s forward seat (32) with the existing structure of Froutzis’s convertible seat/bed to provide a larger-size person supporting surface more appropriate and suitable for a taller person sleeping in a vehicle.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,187,820 to Froutzis in view of U.S. Patent 9,420,894 to Thurow.
As per claim 5, Froutzis teaches all the limitations as described in the above rejection of claim 4, and additionally teaches:  wherein said sofa cushion and said rear cushion are immediately adjacent to one another in said second, bed configuration (see Froutzis, Fig. 4, 30 and 40 are immediately adjacent to each other).
Froutzis, however, does not teach the following which is described by Thurow: 
said sofa cushion (see Fig. 4, seat-cushion (42) comprising a thickness of T1 (see Fig. 4, thickness (D));
said rear cushion (see Fig. 4, back cushion (46)) comprising a thickness of T2 (see Fig. 4, thickness (F));
said thickness T1 being greater than thickness T2 (see Fig. 4, (D) is greater than (F)) such that a top face of said sofa cushion and a top face of said rear cushion form a level, flat, and aligned surface when said sofa-bed assembly is in said second, bed configuration (see Fig. 4, cushions (42/46) are in a ‘bed configuration’ and aligned and have a coplanar top surface).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Froutzis with these aforementioned teachings of Thurow to have replaced the constant thickness cushions of Froutzis with the varied thickness cushions of Thurow to provide a thicker seat cushion on the device of Froutzis for improved cushioning/support (see Thurow, Abstract) for a user when the device is in the seat configuration while still allowing for a coplanar surface configuration when the device is in a bed configuration.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,187,820 to Froutzis in view of U.S. Patent 4,750,222 to Quackenbush.
As per claim 6, Froutzis teaches all the limitations as described in the above rejection of claim 4, however it does not teach the following which is described by Quackenbush:
a motor (see Fig. 9-10, electric motor (95)) affixed to said support structure (see Fig. 10, motor (95) mounted at (96) to legs/support (20));
said motor configured to activate said scissor arm, thereby sliding said slide element (see col. 11, lines [1-10], motor (95) effects movement of section (101) via (99) and (100)); and 
said motor further configured to automatically transform said sofa-bed assembly between said first, sofa configuration and said second, bed configuration (see Figs. 9-10, motor effects conversion from sofa to bed/flat configurations).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Froutzis with these aforementioned teachings of Quackenbush to have further include a motor and related structure to automatically effect conversion of the seat-bed of Froutzis for ease of deployment. Quackenbush further notes that there is no technological reason why an embodiment with a motor could not be incorporated on a previously manual system (see Quackenbush, col. 10, lines [19-22]). 


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and providing amendments to claim 1 and others obviating the rejections under 35 U.S.C 112(b) and Double Patenting rejections as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show sofa-beds generally for use with vehicles having similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/4/2022